Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Applicant has proposed amending independent claim 13 in response to the office action mailed 26 OCT 21.  The amendment and arguments found on page 6 of the response are sufficient to overcome the previous rejection.  Applicant has submitted an after final amendment with a proposed amendment to claim 13 to include language from independent claim 1 which was already indicated as being allowable.  As this language was already indicated as being allowable, the amendment has been entered.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a wafer support structure comprising all the features as recited in the claims and in combination with the second electrode being electrically connected to the first electrode by vertical connectors that are arranged circularly near an outer diameter of the dielectric block.

Claims 2-12 are allowable as they depend from claim 1, which is also allowable.

Claim 13 is allowable because the prior art of record does not teach or fairly suggest a wafer support structure comprising all the features as recited in the claims and in combination with a plurality of vertical connections: embedded in the dielectric block for electrically coupling 

Claims 14-20 are allowable as they depend from claim 13, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Scott Bauer/Primary Examiner, Art Unit 2839